Citation Nr: 0124084	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  00-13 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Independent Outpatient Clinic in Anchorage, Alaska


THE ISSUE

Whether the withholding of VA compensation payments to recoup 
an erroneous reimbursement of military separation pay is 
proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1982 to 
September 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Independent Outpatient Clinic (IOC) in Anchorage, Alaska.  

A VA Form 21-22, Appointment of Veterans Service Organization 
as Claimant's Representative, dated in October 1999, reflects 
that the veteran appointed the American Legion as his legal 
representative.  See 38 C.F.R. § 20.602 (2000).  In January 
2000, the veteran revoked the appointment of the American 
Legion in favor of the Disabled American Veterans.  See 38 
C.F.R. §§ 20.601, 20.607 (2000).  


FINDINGS OF FACT

1. The veteran was involuntarily separated from service in 
September 1994 due to failure of selection/ reappointment 
in the U.S. Marine Corps Reserves pursuant to 10 U.S.C.A. 
§ 632. 

2. The RO received notice in February 1995 that the veteran 
had received $48,837.01 in non-disability separation pay 
upon discharge from service.  

3. Effective December 1995, the RO began withholding all of 
the veteran's VA compensation benefits in recoupment of 
his non-disability separation pay. 

4. In July 1998, the entire balance of the non-disability 
separation pay had been withheld from the veteran's VA 
disability compensation benefits but not paid to the 
Defense Finance Accounting Service (DFAS).  

5. Contemporaneous with VA fiscal adjustments undertaken to 
add a child to the veteran's dependency entitlement in 
October 1998, the veteran was erroneously reimbursed a 
portion of the non-disability separation pay previously 
recouped from his VA disability compensation payments.  

6. By VA letter dated May 14, 1999, the RO informed the 
veteran that an erroneous reimbursement of separation pay 
in the amount of $28,526.00 had been made to him.  

7. On July 21, 1999, the RO received the veteran's request 
that VA waive recoupment of the erroneous reimbursement of 
separation pay, or, in the alternative, implement an 
alternate repayment plan. 

8. Effective August 1, 1999, VA reinstated the recoupment 
balance, withholding the full amount of VA disability 
compensation benefits to recoup the balance of non-
disability separation pay erroneously reimbursed to the 
veteran in October 1998. 

9. Based on administrative error and the veteran's assertions 
of financial hardship, VA implemented an alternate 
repayment plan.  


CONCLUSION OF LAW

VA disability compensation benefits to which the veteran is 
entitled are subject to withholding in order to recoup the 
erroneous reimbursement of non-disability separation pay 
received by the veteran in October 1998, in accord with the 
current repayment plan.  10 U.S.C.A. § 1174(h)(2) (West 
1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 38 C.F.R. § 3.700(a)(5) 
(2001); VAOPGCPREC 12-96 (Nov. 21, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying procedures 
for the development and adjudication of claims.  The new 
statute is potentially applicable to all matters pending on 
the date of its enactment.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  See also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Although it is clear, from its various provisions, that the 
VCAA applies to notice and development procedures in claims 
for disability benefits, it is by no means clear that it is 
applicable to a case where, as here, the resolution of the 
issue on appeal turns solely upon questions of law.  In any 
event, however, as will be discussed in detail below, to 
whatever extent the VCAA governs here, the Board has 
determined that VA has met its duty to assist the veteran in 
the development of this claim.  There is no dispute in this 
case as to the facts.  Moreover, the Board is of the opinion 
that the statement of the case issued in April 2000 and the 
supplemental statement of the case issued in April 2001 have 
clearly and adequately informed the veteran of the law that 
governs the issue in this appeal, mandating full recoupment 
of separation pay to the Department of Defense (DOD) prior to 
payment of VA disability compensation.  The veteran, in 
effect, disagrees with the laws governing the payment of 
military separation pay and VA benefits.

Based upon the foregoing, VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed, as this is a case in which the laws and 
regulations, as opposed to the facts, govern its disposition.  
See 38 U.S.C.A. § 5102 (West Supp. 2001).  As well, VA has a 
duty under the VCAA to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
instance, neither the veteran nor his representative has made 
reference any missing evidence that might aid his claim or 
otherwise affect the outcome of this matter.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West Supp. 2001).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (codified as amended at 38 U.S.C. §§ 5103 and 5103A).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court recently 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, ___ Vet. App. ___, No. 00-51 (Aug30, 2001).

Before proceeding to adjudicate what would ordinarily be a 
rather straightforward matter, the Board finds it necessary 
to extend its discussion of the relevant facts and applicable 
legal criteria in order to address the veteran's various 
contentions as reflected in multiple statements written to 
his United States Senator, and forwarded, in turn, to the RO.  

II.  Applicable Legal Criteria and Factual Background

Federal statutes contain a number of provisions to assure 
that individuals do not receive duplicate benefits based upon 
the same military service.  See, e.g., 38 U.S.C.A. § 5304(a) 
(West 1991), prohibiting the concurrent receipt of VA 
disability compensation and military retirement pay.  As 
specifically pertinent to the present case, Congress has 
enacted certain statutory provisions to effectuate its policy 
of opposing double compensation where a military member is 
provided a lump-sum payment at separation from active service 
short of retirement.  See 10 U.S.C.A. §§ 1174, 1212 (1988 & 
Supp. V 1993).

The applicable provision of VA's Veterans Benefits 
Administration (VBA), Adjudication Procedure Manual, M21-1, 
reflects that service departments and other Federal agencies 
grant monetary benefits to veterans because of disability or 
length of service.  See Manual M21-1, part IV, chapter 20, 
para 20.01 (Aug. 27, 1999).  Their (e.g., service departments 
and other Federal agencies) laws usually contain specific 
limitations or prohibitions designed to prevent similar 
concurrent payments by VA.  As a rule, their laws provide for 
elections, waivers, or administrative recoupments so that the 
claimant may choose between the available benefits.  Id. If a 
claimant is entitled to monetary benefits under more than one 
provision of a law or regulation, the prohibition against 
duplication of benefits contained in 38 C.F.R. § 3.700 must 
be observed.  Id. 

The DD Form 214 reflects that the veteran, a Marine Corps 
officer, was involuntarily separated from service due to a 
second failure of selection for promotion.  See 10 U.S.C.A. § 
632 (1988 & Supp. V 1993).  Officers involuntarily discharged 
as a result of a second failure of selection may be entitled 
to either severance or separation pay, but not both.  See 
Marine Corps Separation and Retirement Manual, MCO P1900.16, 
Chapter 5, para. 5006.6 (June 27, 1989); see also 10 U.S.C.A. 
§ 1174(c)(1)(A), (d)(1).  Separation pay awarded under 
section 1174 is paid to Regular and Reserve officers who are 
involuntarily discharged after completing at least 5 years of 
active duty but who do not qualify for retirement.  
Separation pay received pursuant to section 1174 is not 
considered a special separation benefit under 10 U.S.C.A. § 
1174a.  See VBA Manual M21-1, Part IV, Chapter 20, para. 
20.32(a)(3) (August 27, 1999).  

The evidence of record reflects that the veteran received 
non-disability separation pay in a lump sum of $48,837.01.  
The provisions of 10 U.S.C.A. § 1174, specifically subsection 
1174(h)(2), as in effect when the veteran received his 
separation pay, provided that a member who has received 
separation pay under this section, or severance pay or 
readjustment pay under any other provision of law, based on 
service in the Armed Forces shall not be deprived, by reason 
of his receipt of such separation pay, severance pay, or 
readjustment pay, of any disability compensation to which he 
is entitled under the laws administered by VA, but that there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.  See 10 U.S.C. § 1174 (1988 & 
Supp. V 1993); see also 10 U.S.C.A. § 632; VBA Manual M21-1, 
part III, chapter 2, para. 2.09 (Jan. 30, 1997).  

In February 1995, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, which 
reflected that he had received a lump sum non-disability 
separation benefit in the amount of $48,837.01.  By a rating 
decision dated in December 1995, service connection was 
awarded for ulcerative colitis, onychomycosis of both hands, 
thyroid orbitopathy of the right eye, bilateral varicose 
veins status post vein ligation, right shoulder impingement 
syndrome, and headaches, effective from September 2, 1994 
(the date following separation from service).  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(ii)(2)(i).  The 
assigned combined disability evaluation was 10 percent.  

In accord with the M21-1 provisions, the veteran was notified 
by VA letter in December 1995 that the non-disability 
separation pay must be recovered before he could receive 
disability compensation, because regulations prohibit the 
duplication of benefit payments.  See 38 U.S.C.A. § 5304(a) 
(West 1991); 38 C.F.R. § 3.700(a)(5); VBA Manual M21-1, part 
IV, chapter 20, paras. 20.32 & 20.38(a) (Aug. 27, 1999).  The 
effective date of payments, unless otherwise provided, was 
the date of receipt of the election (e.g., the VA Form 21-
526) subject to prior payments.  See 38 C.F.R. § 3.400(j)(1); 
see also VBA Manual M21-1, part IV, chapter 20, para. 20.05 
(August 27, 1999).  According to a VA Form 21-8947, 
Compensation and Pension Award, dated in December 1995, 
offset/recoupment was initiated.  See VBA Manual M21-1, part 
IV, chapter 20.  The effect of that action was that the 
veteran would receive no actual disability payment from VA, 
and had no prospect of doing so for several years.  See VBA 
Manual 21-1, part IV, chapter 20, para. 20.34 (August 27, 
1999).  

After a personal hearing on the veteran's disability claims, 
a Hearing Officer's Decision in June 1998 awarded increased 
ratings for chronic headaches, ulcerative colitis, and 
varicose veins.  Service connection was granted for alopecia 
with loss of eyelashes.  The combined disability evaluation, 
then 90 percent, was made effective from September 2, 1994 
(the date following separation from service).  See 38 C.F.R. 
§ 3.400(b)(2)(i); Fenderson v. West, 12 Vet. App. 119 (1999).  
The July 8, 1998 award notice informed the veteran of the 
following:  

Monthly 
rate
Effective 
date
Amount 
Withheld
Reason for change
$  
1,161.00^
Oct. 1, 
1994
$ 
1,161.00
Increased 
compensation begins 
subject to 
withholding of 
separation pay
    
1,192.00^
Dec. 1 1994
   
1,192.00
Cost of living 
increase begins
    
1,930.00^
Jan. 1, 
1995
   
2,147.00
SMC* begins
    
1,192.00^
Feb. 1, 
1995
   
1,192.00
SMC* stops
    
1,222.00^
Dec. 1, 
1995
   
1,222.00
Cost of living 
increase begins
    
1,257.00^
Dec. 1, 
1996
   
1,257.00
Cost of living 
increase begins
    
1,283.00^
Dec. 1, 
1997
   
1,283.00
Cost of living 
increase begins
^- Monthly rate accounts for spouse; *SMC - Special monthly 
compensation

In July 1998, the RO notified the veteran that, once a sum 
equivalent to the non-disability separation pay in the amount 
of $48,837.00 was collected, he would begin receiving monthly 
payments.  The RO also attached a VA Form 21-8764, Disability 
Compensation Award Attachment, to explain certain factors 
concerning his benefits.  

In August 1998, the RO received a VA Form 21-686c, 
Declaration of Status of Dependents, that added one dependent 
male child to the veteran's award.  In October 1998, the 
veteran submitted another VA Form 21-686c, to add a female 
child to his award.  VA letters dated in October 1998 and May 
1999 informed the veteran that his disability compensation 
award was amended, and that additional benefits were included 
for his spouse and children.  Those letters also informed the 
veteran that, if the change/adjustments resulted in an 
overpayment of benefits, VA would notify him shortly of the 
exact amount of the overpayment and information about the 
repayment.  

A VA Form 20-6560, Notice of Benefit Payment Transaction, 
processed in April 1999, reflects that an error segment was 
identified in November 1998.  The message code was 661 - 
RECOUPMENT BAL - NO RECURRING DEDUCTIONS.  See VBA Manual, 
M21-1, part V, chapter 19, para. 19.08 (Sept. 4, 1998).  
Paragraph 19.08 provides that this message code is issued if 
a recoupment-type balance exists in an active master record 
without a recurring deduction.  Id.  The message code will be 
generated each month until a deduction is established or the 
balance is liquidated.  The VBA Manual provides that the 
required actions include referring the VA Form 20-6560 with 
the claims folder to the Veterans Service Center, and that 
amended award actions should be effectuated immediately to 
offset recoupment balances, if appropriate.  Id.  

A VA Form 20-8270, Compensation and Pension Master Record - 
Audit Writeout, generated on December 1, 1998, reflects "740 
NOT ADJ - SEV/READJ/SEC 351 DED INVOLVED."  See VBA Manual, 
M21-1, part V, chapter 19, para. 19.12 (Sept. 4, 1998).  
Paragraph 19.12 provides that this error code is produced if 
multiple service-connected conditions exist, with partial 
deduction for recoupment not permitting accurate automatic 
adjustment.  

On May 14, 1999, the VARO informed the veteran by letter that 
$28,526 of his separation pay had been erroneously returned 
to him when his son was added to his compensation award.  The 
letter informed the veteran that the law considered payment 
of VA compensation and the receipt of separation pay to be a 
duplication of government benefits.  The RO informed the 
veteran that it proposed to withhold his compensation until 
the full amount of separation pay had been recovered.  
Thereafter, VA compensation payments would be released and 
resumed automatically, upon full recovery of the separation 
pay.  The letter also informed the veteran that, if 
withholding the full VA compensation benefits would cause him 
undue hardship, he could submit a request for an alternate 
repayment plan.  

That letter also informed the veteran that he had 60 days 
following the date of the notice to submit evidence to show 
that the proposed action should not be taken.  The VA letter 
noted that if he waited more than 60 days to submit evidence, 
the adjustment to benefits would have already gone into 
effect, and his benefits would continue in that status while 
VA reviewed the additional evidence.  The VA letter also 
advised the veteran that, if he continued to accept payments 
at the present rate for the next 60 days and it was then 
determined that the proposed adjustment had to be made, he 
would have to repay all or a part of the benefits received 
during the 60 days from the date of the May 14, 1999, notice.  
The letter also advised him that he could minimize his 
potential overpayment by sending a written statement asking 
that, beginning with his next check, his payments be reduced 
while the case was reviewed.  However, if the request were 
made and, at the end of 60 days, the review showed that he 
should have received the higher rate, VA would restore the 
full rate from the date on which it was reduced.  

The May 1999 notice of proposed action also informed the 
veteran that if, within 30 days from the date of the notice, 
VA received a hearing request, payments would continue at the 
then present rate until the hearing was held and the 
testimony was reviewed.  The RO also informed the veteran 
that, if he continued to receive the then current rate of 
payment until a hearing was conducted, an overpayment could 
result which would have to be repaid.  The letter also 
informed the veteran that, if he requested a hearing but 
wished to minimize any potential overpayment, he should 
submit a statement asking that his benefits be reduced or 
suspended beginning with the next check.  

On July 9, 1999, the RO notified the veteran that the action 
outlined in the May 14, 1999, letter had been implemented, 
effective August 1, 1999.  The RO again explained to the 
veteran that the law considered payment of VA compensation 
and the receipt of military separation pay to be a 
duplication of government benefits and that compensation 
would be withheld until the full amount of separation pay had 
been recovered.  Thereafter, VA compensation benefits would 
be released automatically upon full recovery of the 
separation pay.  The veteran was given notice of his 
appellate rights.  

On July 21, 1999, the RO received the veteran's request for a 
waiver of the erroneous payment of $28,526.  He added a 
request that, if the request for waiver were denied, VA 
consider an alternate repayment plan based on undue financial 
hardship.  He explained that he was undergoing vocational 
rehabilitation and was not gainfully employed.  He proposed a 
repayment plan of $50 per month.  He attached a VA Form 4-
5655, Financial Status Report (FSR), and requested an 
expedited reply.  The FSR indicated that his spouse was 
employed.  In brief, his monthly expenses included $600 for 
food, $385 for insurance, $200 for clothing, $100 for 
entertainment, and $200 for annual vacation savings, etc.  

In August 1999, the veteran filed a notice of disagreement 
with the May, July, and August 1999 determinations, and 
requested a hearing.  For the period from August 1999 to 
January 2000, the veteran did not communicate directly with 
VA.  Evidence received by the RO during that period was 
forwarded directly from the veteran's congressional 
representative, with whom the veteran had corresponded, to 
VA. 

In August 1999, the RO received congressional correspondence 
with multiple attachments from the veteran.  In particular, a 
statement from the veteran dated July 30, 1999, reflects a 
request for an audit to ascertain whether the 28 percent tax-
withholding rule had been applied to his separation payment 
of $48,837.01.  He advanced his request for an alternate 
repayment plan due to financial hardship.  In relevant part, 
the veteran asserted, in statements dated on August 9 and 10, 
that VA had initiated action to recoup the balance of the 
"overpayment" prior to the prescribed 60 days, and that VA 
had not responded to his request for a waiver of the debt or 
his request for an alternate repayment plan.  The veteran 
also asserted that, since he had relied on being able to 
present evidence within the allotted 60 days, he should be 
allowed to exercise his option for a hearing as offered in 
the May 1999 letter, with the understanding that it would 
have the effect of restoring his benefit payments to the May 
1999 rate until after the hearing was held and the testimony 
was reviewed.  In addition, he requested:  (1) proof that the 
overpayment occurred; (2) that VA inform him whether filing 
bankruptcy would absolve him of the debt; and (3) that VA 
address whether his debt could be reduced by the amount of 
Federal income tax withheld from his separation pay.  The 
veteran's letters dated on August 9 and 10 also reflect that 
he had the counsel of an accredited representative at that 
time.  

On August 11, 1999, the VA Fiscal Operations staff provided 
the veteran with the report of an audit of his disability 
payments, indicating that the amount of non-disability 
separation pay received was $48,837.01.  The VA letter 
informed the veteran that separation pay is not subject to 
proration or waiver, because that would constitute a 
duplication of government benefits.  A review of the 
disbursements of disability benefits from December 1994 to 
June 1999 was noted to reflect: 

Period
Months
Amount
Benefits 
Due
Benefits 
Paid
12/01/94-
12/30/94
 1
$ 
1,192.00
$    
1,192.00

01/01/95-
01/30/95
 1
   
2,147.00
      
2,147.00

02/01/95-
11/30/95
10
   
1,192.00
    
11,920.00

12/01/95-
12/30/95
 1
   
1,222.00
      
1,222.00

01/01/96-
11/30/96
11
   
1,291.00
    
14,201.00

12/01/96-
11/30/97
12
   
1,328.00
    
15,936.00

12/01/97-
08/30/98
 9
   
1,356.00
    
12,204.00

09/01/98-
11/30/98
 3
   
1,410.00
      
4,230.00

12/01/98-
06/30/99
 7
   
1,427.00
      
9,989.00

Total Due to 
Vet
55 
months

$  
73,041.00


Period
Months
Amount
Disability 
Due
Disability 
Paid
07/20/98
 1
$ 
7,472.00

$    
7,472.99
07/01/98-
09/30/98
 3
   
1,283.00

      
3,849.00
10/07/98
 1
 
30,867.00

    
30,867.00
10/01/98-
04/30/99
 7
   
1,356.00

      
9,492.00
05/24/99
 1
      
517.00

         
517.00
05/01/99-
06/30/99
 2
   
1,427.00

      
2,854.00
Total Paid to 
Vet
15 
months


$  55,051.99

Total amount VA disability benefits due veteran:	$ 73,041.00
Total amount VA disability benefits paid to veteran:	  -
55,051.99
Total VA disability benefits withheld:			   
17,989.01

Total amount of non-disability separation pay:		$ 
48,837.01
Less total remaining VA disability benefits withheld:	  -
17,989.01
Total amount of non-disability separation pay to be 
recovered including $2,322.00 caused by audit of file:	   
30,848.00

In a November 1999 statement to his congressional 
representative, the veteran advanced his request for a 
waiver.  In the alternative, he requested a fair and 
reasonable alternate repayment plan.  He contended that the 
erroneous payment was an overpayment, and not a reimbursement 
of part or some of his separation pay, since the sum was not 
comparable.  The veteran further asserted that he did not 
question the sums received in October, because he relied on 
the statements of his accredited representative that he was 
due a refund of taxes paid on his separation pay.  Again, the 
veteran asserted that his situation was urgent.  

A VA Form 119, Report of Contact, dated December 8, 1999, 
reflects that repayment was considered due to administrative 
error and that the RO had attempted to contact the veteran 
several times regarding a satisfactory repayment plan.  In 
pertinent part, a Report of Contact dated December 9, 1999, 
reflects that the veteran called the RO.  He commented on the 
increase in overpayment amount by $2,322, and reported that 
he would withdraw the appeal if a repayment plan could be 
worked out.  The veteran was informed that the minimum 
acceptable payment was $800 per month for a period of 36 
months, to liquidate the $28,526 outstanding.  

A December 9, 1999, VA Memorandum to the Chief, Fiscal 
Service, from the Chief, Veterans Service Center (VSC), 
regarding the August 1999 audit letter reflects that an error 
had been made in computing the amount of the debt.  The 
memorandum reflects that the veteran was due $1,161 per month 
for the period from October 1, 1994, to November 30, 1994, 
and that the veteran's debt should therefore be decreased by 
$2,322, as added on August 11, 1999.  

A VA Form 21-8947, Compensation and Pension Award, dated 
December 10, 1999, reflects that the recoupment amount was 
changed, due to administrative error.  Specifically, the 
award of September 29, 1998, had returned previously recouped 
separation pay to the veteran.  The amount then reflected as 
requiring recoupment was $23,713, with a total monthly 
deduction of $800.  The downward adjustment was completed by 
the finance staff on December 10, 1999.  

On December 10, 1999, the RO contacted the veteran regarding 
the above adjustment, and informed him that the repayment 
plan for $800 per month was approved.  By VA letter dated 
December 13, 1999, the RO informed the veteran of the 
repayment plan, and requested a statement withdrawing the 
appeal.  The RO also informed the veteran that, if his 
statement was not received by January 13, 2000, it would be 
assumed that he no longer wished to have a repayment plan.  

In January 2000, the RO received both a handwritten note and 
a seven-page typed statement directly from the veteran.  In 
brief, the veteran sought to apply the provisions of 38 
C.F.R. §§ 1.900-1.950, specifically, 38 C.F.R. § 1.917, to 
demonstrate undue financial hardship and the need for a 
further reduction in the monthly recoupment amount.  He 
proposed that the recoupment amount be reduced to $50.00 per 
month until the full amount was recouped.  He also asserted 
that, under the current repayment plan, VA was withholding 
more than 15 percent of his net monthly VA compensation 
benefit to recoup his indebtedness to the service department, 
violating the provisions of 38 C.F.R. § 1.912a.  The veteran 
also claimed that the RO's delay in approving a repayment 
plan had resulted in undue financial hardship, by withholding 
100 percent of his disability benefits since August 1999.  
The veteran asserted that VA had yet to address his request 
for waiver of the indebtedness based on his inability to pay, 
citing 38 C.F.R. § 1.931.  Again, the veteran claimed that he 
should be reimbursed and/ or given credit for the Federal 
income tax withheld from his separation pay, in the sum 
$13,674.36, to reduce his debt.  He also requested another 
audit by fiscal services to reflect the corrections effected 
on December 10, 1999 by finance.  

The evidence of record reflects that the veteran did not 
appear for a scheduled meeting with the VA Service Center 
Manager and his accredited representative in March 2000.  At 
that time, the veteran's representative was informed by the 
Service Center Manager that no overpayment, per se, existed, 
and that the withholding had to continue because it was to 
recoup a separation pay balance.  The Service Center Manager 
also explained that VA was not attempting to recover the 
money erroneously paid to the veteran in 1998.  VA had simply 
picked up the recoupment balance to be recovered with a date-
of-last-payment adjustment.  The Service Center Manager also 
informed the veteran's representative that a waiver could not 
be considered, as there was no overpayment.  

An April 2000 memorandum of meeting, drafted by the Service 
Center Manager, reflects that the veteran attended with his 
accredited representative.  The veteran expressed his belief 
that the money withheld from the award of July 1998 should 
have recovered or fully offset the remaining balance of his 
separation pay.  He asserted that the August 1999 audit 
supported that contention, and that was why he had received a 
check for $7,472.99 in July 1998.  The Service Center Manager 
noted that the veteran's calculations were based on the 
amounts "Due" and not "Paid."  The Service Center Manager 
explained to the veteran that the Department of Defense and 
VA records reflect that separation pay had not been fully 
offset, and that the audit accounted for all the money he was 
entitled to receive.  The RO informed the veteran that it was 
possible that coding errors had allowed the money to be 
released to him and not to the Department of Defense.  The 
memorandum of the meeting also reflects that the veteran 
interpreted the law as requiring the withholding, not 
necessarily the payment of the withheld sum.  It was the 
veteran's contention that, as of July 1998, the money had 
been withheld and that should be enough to meet the law.  The 
RO issued the veteran a statement of the case in April 2000.  



An April 2000 VA memorandum written by the Service Center 
Manager to the supervisor from Fiscal Operations reflects 
that a statement of the case had been issued explaining to 
the veteran that the separation pay must be recovered and not 
simply withheld.  The service center manager inquired of 
Fiscal Operations why the money from the July 1998 award was 
paid out in increments, with the last payment being in 
October 1998.  She opined that, if the money had been paid 
timely, it would have gone to Defense Finance and Accounting 
Service (DFAS).  Since it was not, it appeared to have been 
sent to the veteran.  

Notes from a May 2000 conference call with Fiscal 
[Operations] reflects that, after an award is put into the 
computer system, the system takes control of the payment.  It 
was noted that the lag time in this case was unusual, but 
there was no human intervention that caused the 
reimbursement.  "The more changes and actions input at one 
time, the longer it takes to process.  The money paid in 
October 1998 was from the award of September 1998, which 
omitted the codes for offset."  Fiscal was notified by DFAS 
of the error, and that money was still in the system, 
requiring offsetting.  

In June 2000, the veteran again articulated numerous 
arguments for waiver, a reduced repayment plan based on undue 
financial hardship, and a personal hearing before a Hearing 
Officer.  The RO scheduled hearings for the veteran in July 
and October 2000.  The veteran did not appear.  The RO 
informed the veteran in November 2000 that, if he failed to 
appear for the rescheduled hearing in December 2000, the 
hearing would not be rescheduled.  The veteran did appear 
before a Hearing Officer in December 2000, via 
videoconference.  The RO then issued a supplemental statement 
of the case regarding the appealed issue.  

A C&P Master Record - Audit Writeout, VA Form 20-8270, 
generated in November 2000, reflects "740 NOT ADJ - 
SEV/READJ/SEC 351 DED INVOLVED".  The deduction amount 
remained $800, and the balance owing was $11,791.  


A December 2000 VA letter reflects that the veteran's 
disability compensation award was amended to reflect a cost-
of-living increase (the remote out-years reflect the 
anticipated attainment of the age of majority by his two 
dependent children.

Monthly rate
Effective 
date
$  1509.00
12/01/00
    1453.00
12/02/13
    1374.00
08/31/16

The transcript of the personal hearing held in December 2000 
reflects the veteran's argument that the provisions of 38 
C.F.R. §§ 1.963-1.965 should be applied to ascertain whether 
the agency properly created the debt.  It was asserted that 
the veteran did not commit fraud in the making of the debt, 
and that, therefore, the debt should be cleared.  The 
representative testified that, if it was determined that the 
debt was properly created, the veteran proposed a $100 per 
month repayment plan until the agency was satisfied that the 
debt had been cleared.  The veteran offered testimony as to 
the financial hardship imposed by the recoupment and other 
debts (e.g., a line of credit at the bank, dependent medical 
expenses, and VA mortgage).  The transcript reflects that the 
veteran was involved in vocational rehabilitation, and that 
his family did not have extra money to get daycare.  
Therefore, he watched the children.  The veteran testified 
that his family was getting by, but that it had been a 
struggle.  He added that life pending the recoupment had not 
been as bad as he had thought it would be.  Otherwise, he 
would have had to declare bankruptcy.  The Hearing Officer 
informed the veteran that the law required full recoupment of 
separation/severance pay.  She acknowledged that there was a 
mistake, in that the veteran was sent the money, but the 
remainder of the unreturned money - whatever the sum - needed 
to be withheld.  

III.  Analysis

The Board acknowledges the veteran's apparent frustration, as 
he believes he has articulated his position cogently and in a 
very comprehensive manner in multiple documents dated from 
July 1999 to the present.  In adjudicating this case, the 
Board will also address collateral matters raised by the 
veteran that are germane to the issue on appeal.  

Congress, as recognized by the Internal Revenue Service, the 
Armed Forces, the Department of Transportation, and VA, has 
mandated that full recoupment of non-disability separation 
pay must be recouped before the veteran may receive 
disability compensation benefits.  See 10 U.S.C.A. § 1174; 26 
U.S.C.A. §§ 104, 3401; 38 U.S.C.A. § 5304.  The Secretary of 
Veterans Affairs is also bound, in matters such as this, by 
the precedent opinions of the VA General Counsel.  See 38 
U.S.C.A. § 7104(c).  An opinion of the VA General Counsel, 
VAOPGCPREC 14-92 (57 Fed. Reg. 49,746 (1992)) held, "In 
accordance with the provisions of 10 U.S.C.A. § 1174a and 38 
C.F.R. § 3.700, VA disability compensation should be offset 
to recoup the amount of separation benefits received by a 
former member of the armed forces."  See Sabonis v. Brown, 6 
Vet. App. 426, 429 (1994).  

The Board emphasizes that it appears undisputed that, in 
October 1998, a portion of VA disability compensation, 
withheld pursuant to 38 U.S.C.A. § 5304, was erroneously 
reimbursed to the veteran instead of being released to the 
Department of Defense during routine fiscal operations in 
accordance with the law.  See also 10 U.S.C.A § 1174(h)(2); 
38 C.F.R. § 3.700(a)(5)(i).  The veteran argues that, since 
the full amount of the non-disability separation pay had been 
withheld as of July 1998, the October 1998 disbursement of a 
portion of the withheld separation pay should not be subject 
to recoupment.  In March and April 2000, the RO explained to 
the veteran and his representative that the Defense Finance 
Accounting Service (DFAS) had not received the full repayment 
of the separation benefit which the veteran had been paid at 
retirement.  Consequently, the veteran's acceptance of the 
erroneously disbursed sum resulted in, not in an overpayment, 
but a restoration of the recoupment balance owed to the 
Department of Defense.  Thus, the recoupment of the 
separation pay remained outstanding under the terms 
previously in effect before the reimbursement but for the 
administrative error, since the applicable law precludes the 
receipt of duplicate benefits.  In the unusual case in which 
a recoupment balance is to be reinstated subject to 
withholding, as in this case, the new balance (total amount 
to be recouped minus the amount previously recouped) is 
subject to withholding.  See VBA Manual M21-1, Part IV, 
Chapter 20, para. 20.35(e)(2)(c).  

In view of the prevailing law, the Board has determined, 
therefore, that that portion of non-disability separation pay 
erroneously released back to the veteran in October 1998 is 
subject to recoupment by withholding VA disability 
compensation benefits to which he would otherwise be 
entitled.  Simply stated, the veteran is not entitled to 
receive the full VA disability compensation award until the 
full amount of non-disability separation pay received in 1994 
has been withheld and paid to the service department.  See 
VBA Manual M21-1, part IV, chapter 20, para. 20.34.  

Next, the Board addresses the veteran's assertion that he 
should be reimbursed for the Federal income tax withheld from 
his non-disability separation pay.  The veteran believes that 
he is entitled to an offset of $13,674.36 in Federal income 
tax, which was withheld before he was paid the net amount of 
his non-disability separation pay.  The veteran argues that, 
if VA accounts for the Federal income tax withheld on the 
non-disability separation pay, his debt would be reduced to 
$14,851.64.  With all due respect for the apparent logic of 
the veteran's assertion, nowhere in the statutory language of 
10 U.S.C.A. § 1174, as in effect when the veteran was 
involuntarily separated from service in 1994, is there any 
suggestion that the amount to be deducted should be adjusted 
downward to reflect taxes paid on the amount in question.  
The statute clearly stated, at that time, that the "total" 
amount of separation pay received shall be deducted.  The 
exemption from taxation provided by 38 U.S.C.A. § 5301(a) 
applies only to payments of benefits due, or to become due, 
under laws administered by VA, i.e., title 38 of the United 
States Code.  See VAOPGCPREC 67-91 (Aug. 30, 1991).  

We do note that Congress subsequently amended the statute, in 
Public Law No. 104-201 (Sept. 23, 1996), at title VI, 
subtitle E, § 653(a), to provide that the aforementioned 
total amount must be deducted, "less the amount of Federal 
income tax withheld from such pay (such withholding being at 
the flat withholding rate for Federal income tax withholding, 
as in effect pursuant to regulations prescribed under chapter 
24 of the Internal Revenue Code of 1986)."  However, section 
653(b) of that Act, at 110 Stat. 2583, expressly provides:  
"The amendments made by this section [amending subsec. 
(h)(2) of this section] shall take effect on October 1, 1996, 
and shall apply to payments of separation pay, severance pay, 
or readjustment pay that are made after September 30, 1996."  
Thus, the veteran may not receive the benefit of that later 
statutory amendment.  Cf. Karnas, supra.  See VBA Manual M21-
1, part IV, chapter 20, para. 20.32a(3) ("For payments 
received prior to October 1, 1996, recoup the pretax 
amount.").

Inasmuch as VA does not have any discretion in the recoupment 
of the veteran's separation pay as received under title 10, 
the Board stresses that separation pay is not a benefit under 
VA laws, and, therefore, non-disability separation pay is not 
exempt from taxation pursuant to 38 U.S.C.A. § 5301.  See 
VAOPGCPREC 12-96 (Nov. 21, 1996); VBA Manual M21-1, part IV, 
chapter 20, paras. 20.32 & 20.40.  The United States Tax 
Court has held that a veteran is not entitled to re-
characterize service readjustment pay as disability 
compensation excludable from gross income under section 
104(a)(4) of the Internal Revenue Code and 38 U.S.C.A. § 
5301(a).  See Berger v. Commissioner, 76 T.C. 687, 695 
(1981).

In accord with the relevant provisions in effect at the time 
the veteran received his separation benefit in 1994, VA must 
recoup 100 percent of his separation pay, that is, the pretax 
amount.  In sum, Congress did not provide for such an 
exemption, and, notwithstanding equitable arguments by the 
veteran, we may not infer one.  Therefore, the veteran is not 
entitled to recover any of the Federal income tax withheld 
from the separation pay during the period of recoupment, nor 
is he entitled to a refund.  See Palm v. United States, 904 
F. Supp. 1312 (1995) (servicemember who upon separation 
receives lump sum payment upon which tax is paid is not 
entitled to a refund where government recoups lump sum 
payment by withholding disability payments until full amount 
of lump sum is recovered).  

The Board also observes that the veteran has sought to apply 
the provisions of 38 C.F.R. § 1.912a(e)(3) to reduce the 
monthly withholding during the period of recoupment.  
However, that regulation is applicable to the offset of 
military service debts associated with retirement and 
survivor benefits under chapter 73 of title 10, not the 
recoupment of non-disability separation pay under 10 U.S.C.A. 
§ 1174.  Therefore, the veteran's attempt to limit the 
monthly recoupment of non-disability separation pay from his 
VA disability compensation benefits, to 15 percent of his net 
compensation less all current deductions, under 38 C.F.R. § 
1.912a(e)(3), is not for application.  See also 38 U.S.C.A. 
§§ 5301(c), 5314.  

The Board now turns to address the veteran's request that 
recoupment be deferred or suspended pending a decision by the 
Board for Correction of Military Records (BCMR) to reclassify 
his discharge as a disability discharge based on the 90 
percent rating evaluation later assigned by VA.  The U.S. 
Court of Federal Claims (formerly the U.S. Claims Court) has 
held that VA disability ratings are not determinative of 
issues in military disability retirement cases.  See 10 
U.S.C.A. § 1201, Note 139 (West 1994); Lord v. U.S., 2 Cl. 
Ct. 749 (1983).  While a former military member may be 
eligible for disability benefits from VA, it does not 
inexorably follow that he was disabled for further military 
duty at the time of his separation from service.  See Furlong 
v. U.S., 153 Ct. Cl. 557 (1961).

The Board does not intimate that the veteran should not seek 
to have his record corrected by a BCMR, if that is his 
desire.  Nonetheless, to suspend repayment of the non-
disability separation pay, as well as to continue disbursing 
monthly disability compensation benefits at the full rate 
pending the outcome of such a separate claims process, would 
not be in the best interest of VA or the veteran.  The fact 
remains that VA would still collect 100 percent of his 
separation pay.  See VBA Manual M21-1, part IV, chapter 20, 
para. 20.32(a)(5) (Nov. 9, 1998) (directing recoupment of the 
full amount of disability severance pay received for the same 
disability or disabilities at a rate not in excess of the 
current rate of compensation payable for the initial 
compensable evaluation assigned for those disabilities); see 
also 38 C.F.R. § 3.700(a)(3).  

The Board is not unsympathetic to the considerations voiced 
by the veteran, and takes this opportunity to address them.  
The veteran claims that the RO, in written and oral 
communications, misled him, which resulted in the forfeiture 
of certain rights.  The Board has combed through the claims 
file to ascertain whether the veteran was given incorrect 
information in VA correspondence that impaired his ability to 
vindicate his rights.  There is no indication that the VA 
letters sent to the veteran in May 1999 or July 1999 were 
misleading or incorrect as alleged by the veteran in his 
August 1999, November 1999, and January 2000 letters.  

Our review of the claims file demonstrates that the veteran 
was properly notified by the RO in May 1999 of the erroneous 
reimbursement, earmarked for DOD but sent, by mistake, to 
him.  The May 14, 1999, VA letter properly informed the 
veteran that a hearing request within 30 days of the date of 
the letter, not 60 days, would enable him to continue receipt 
of benefits at the May 14, 1999, rate.  Otherwise, the 
benefits would continue at the then present rate for 60 days 
following the notice, so that he could present evidence to 
show that the proposed action should not be taken.  The 
veteran did not file a notice of hearing within the requisite 
30 days to invoke a stay in the proposed reduction.  For 
whatever reasons, after consulting with his service 
representative, the veteran did not respond to any requests 
until July 17, 1999, applying time computation rules at 38 
C.F.R. § 3.110 and § 20.305.  The hearing request, therefore, 
was received well outside the statutory 30 days, and could 
not serve as a basis to stay the proposed recoupment until 
the hearing was held and the evidence considered.  See 38 
C.F.R. § 1.912(c)(3).  Even so, the veteran had not lost his 
right to a hearing.  As a matter of fact, the veteran was 
provided opportunities to express his opinions and present 
evidence before the Service Center Manager and a Hearing 
Officer during this appeal.  See 38 C.F.R. § 3.103(c)-(d).  

The veteran has asserted that, but for VA taking action to 
implement the recoupment prior to the agreed upon 60 days as 
reflected in the May 14, 1999, notice of proposed action, he 
would still be receiving disability compensation benefits at 
the full rate.  The Board stresses that the submission of a 
financial status report on July 21, 1999, was not sufficient 
to stay the proposed action during the review process.  
Moreover, as reflected in the July 9, 1999, VA administrative 
decision, the recoupment action was not effective until 
August 1, 1999, which afforded the veteran adequate 
opportunity to submit other evidence.  Nonetheless, evidence 
received by the RO on July 21, 1999, did not demonstrate that 
the proposed recoupment of the non-disability separation pay 
was improper, that is, in error.  Therefore, the veteran had 
not demonstrated that the proposed recoupment of the non-
disability separation pay should not take place so as to 
justify the continuation of disability compensation benefits 
at the full rate as mandated by law.  As a matter of fact, in 
July and August 1999, the veteran requested an alternate 
repayment plan based on undue financial hardship, and a 
waiver of the recoupment.  

At this juncture, the Board turns its attention to address 
the veteran's attempts to obtain waiver of the sum owed to 
the Department of Defense based on financial hardship by 
applying the provisions of 38 C.F.R. § 1.912 and § 1.912a.  
Collectively, those provisions reflect that VA shall collect 
debts by administrative offset from any payments made by VA 
to an individual indebted to VA.  The Board stresses that the 
veteran has not incurred a debt that is owed to VA in ths 
case.  No overpayment of VA benefits has occurred.  In August 
1999 and in March 2000, the RO informed the veteran that 
waiver was not an option to the recoupment of separation pay.  
Essentially, VA does not have jurisdiction to waive repayment 
of the separation pay to DOD.  See 38 U.S.C.A. §§ 5304, 5314; 
38 C.F.R. § 1.963.  Therefore, the only option available, as 
presented to the veteran in May 1999, was an alternate 
repayment plan.  There simply is no authority in the law that 
would permit the VA to grant the veteran's request for relief 
from total recoupment of the erroneous reimbursement of non-
disability separation pay.  See Sabonis v. Brown, supra.  

VBA Manual M21-1, part IV, chapter 20, para. 20.34, reflects 
that any account having a total recoupment of VA benefits 
because of receipt of readjustment pay, or disability 
severance pay under 10 U.S.C.A. § 1174 or § 1174a is not 
subject to apportionment until recoupment is complete.  In 
essence, the veteran is not entitled to receive VA 
compensation until the non-disability separation pay has not 
only been withheld but also paid to the Department of 
Defense.  The Board stresses that the RO appropriately 
considered and deliberated on the veteran's July 21, 1999, 
request for an alternate repayment plan, taking into 
consideration the veteran's financial status report as 
demonstrated by the Report of Contacts dated in December 
1999.  The veteran claims that an alternate repayment plan 
could have been established in July 1999.  It is important to 
note that the veteran's correspondence to the VA dated on 
July 11 was not received until July 21.  While it is not 
impossible, it is not likely that an alternate repayment plan 
could have been established before August 1, 1999, since the 
veteran's proposed repayment plan was not evaluated by the RO 
as an accurate reflection of his ability to pay.  It is 
important to note that, after the veteran filed his request 
for an alternate repayment plan in July 1999 and expressed 
the need for immediate relief, all correspondence received 
from the veteran thereafter was through his congressional 
representative.  The veteran did not correspond directly with 
the RO until December 1999.  

In December 1999, the RO made concerted efforts to assist the 
veteran in establishing an alternate repayment plan.  See 38 
C.F.R. § 1.917(b).  By accepting an alternate repayment plan 
and continuing partial payments of VA compensation benefits 
to the veteran, VA not only acknowledged administrative error 
in the reimbursement of the non-disability separation pay but 
also the potential financial hardship to the veteran.  The 
Board acknowledges that VA is not limited by a three-year 
window to recoup the restored balance created by the 
reimbursement of separation pay, but recoupment must comport 
with the intent of the applicable regulations.  With the RO 
establishing an expedient repayment plan with the dual 
purpose of avoiding a duplication of government benefits and 
limiting potential financial hardship, the veteran would 
resume receiving full monthly VA disability compensation 
benefits at an earlier date.  See generally 38 C.F.R. § 1.917 
(whenever feasible, and except as provided by law, debts owed 
to VA . . . shall be collected in full in one lump sum, but 
payments may be accepted in regular installments when the 
debtor is financially unable to pay the debt in one lump 
sum).  The Board stresses that, while VA has applied this law 
to the veteran's case, the sum subject to recoupment is not a 
debt owed to VA.  

Having considered the evidence of record, the Board finds 
that there is no indication that the VARO acted in a callous 
or arbitrary manner in handling the veteran's claim, as 
suggested by the veteran in statements dated in August 1999, 
November 1999, and January 2000.  It appears that, in 
modifying the recoupment terms (e.g., partial withholding 
versus total withholding each month), the RO considered the 
veteran's financial circumstances and the family's apparent 
disposable income.  A review of the financial status report 
presented in July 1999 reflects that the veteran spent $600 
per month for food, $100 per month for entertainment, and 
$200 per month for clothing, as well as saving $200 per month 
for vacation.  That report also reflects that his wife, born 
in 1956, was employed.  In sum, VA has considered the 
veteran's financial circumstances, probably not to the extent 
desired by the veteran, but to the extent that the intent of 
the law has been met so that the recoupment would not cause 
him or his family undue financial hardship.  See 38 C.F.R. 
§ 1.917(b).  The Board stresses that the March 2001 
supplemental statement of the case informed the veteran that 
the then current sum to be recovered was $8,951.00.  Based on 
the current withholding of $800.00 per month, the sum of the 
separation pay to be recouped would be liquidated in 
approximately February 2002.  

Finally, the veteran inquired as to whether he could 
liquidate the remaining sum by filing bankruptcy.  Case law 
on this issue from the United States Bankruptcy Courts 
reflects that, since the statutory directive to recoup the 
readjustment pay is not a debt or claim, there is no debt to 
discharge under 11 U.S.C.A. § 727 and the United States is 
entitled to recoup the readjustment pay.  See In re Boyd, 223 
B.R. 536 (1998) (citing In re Keisler, 176 B.R. 605 (1994)); 
10 U.S.C.A. § 1174.  Thus, there is no bankruptcy protection 
available to prevent recoupment of non-disability separation 
pay.  

Even considering the various other arguments advanced by the 
veteran with respect to the non-disability separation pay and 
the recoupment thereof, the outcome of this appeal, which is 
mandated by law, is unchanged.  In cases such as this, where 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  





ORDER

VA disability compensation benefits to which the veteran is 
entitled are properly subject to withholding in order to 
recoup the erroneous reimbursement of non-disability 
separation pay received by the veteran.  The appeal is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 


